DETAILED ACTION
Claims 12-23 are currently pending in this Office action.  Claims 1-11 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The previous rejection of claims 22 and 23 as containing new matter under 35 U.S.C. 112(a) are withdrawn in light of applicant’s amendment correcting the same.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Conger on March 18, 2021.

The application has been amended as follows: 

In claim 12 at line 39 between “and x” and “in” insert --- are as defined in formula (I) and ---
In claim 16 at line 7 between “and x” and “in” insert --- are as defined in formula (I) and ---

Reasons for Allowance
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Stanjek et al. (DE 102011087603 A1, US 2014/0311674 A1 as English equivalent).  Stanjek at claim 1 discloses a crosslinkable composition (M) containing, in relevant part, (A) an admixture of at least two different compounds of the formula Y-[NH-C(=O)-NR3-(CR12)b-SiRa(OR2)3-a]x (I), where Y is an x-valent organic radical, R3 are identical or different and are hydrogen, a monovalent, optionally substituted, SiC-bonded hydrocarbon radical, a group -(CR12)b-SiRa(OR2)3-a, or a group --CH(COOR')-CH2--COOR', R' are identical or different and are a monovalent, optionally substituted hydrocarbon radical, R are identical or different and are a monovalent, optionally substituted, SiC-bonded hydrocarbon radical, R1 are identical or different and is hydrogen or a monovalent, optionally substituted hydrocarbon radical optionally be attached to the carbon atom via nitrogen, phosphorus, oxygen, sulfur, or a carbonyl group, R2 are identical or different and are hydrogen or a monovalent, optionally substituted hydrocarbon radical, x is an integer from 1 to 10, a is identical or different and is 0, 1, or 2, and b is identical or different and is an integer from 1 to 10, with the provisos that at least a portion of the radicals Y contain at least one urethane and/or urea group, and also at least one polyether and/or polyester group, and that more than 55% of all urethane and urea groups present in the compounds of the formula (I) in the mixture (A) are urea groups which are part of an end group of the formula -NH-C(=O)-NR3--(CR12)b-SiRa(OR2)3-a (II). Where mixture (A) is prepared by reacting at least one polyol (a), at least one di- and/or polyisocyanate (b), and at least one amino silane (c) of formula HNR3—(CR12)b—SiRa(OR2)3-a, where R1-R3, R, a, and b are as defined above, no aromatic structural elements having nitrogen or oxygen atoms are bonded to an aryl ring of the aromatic structure where isocyanate (b) is aliphatic (isophorone diisocyanate or hexamethylene diisocyanate). [0066], [0059]. Mixture (A) containing compounds of formula (I) all have an average molar mass (Mn) of at least 400 to 10000 g/mol.  [0097]. [0126]-[0130], [0138] discloses including at least 50 to 1000 pbw of silicone resins (E) of formula 7f(R8O)gSiO(4-f-g)/2 relative to 100 pbw of (A), where R7 may be identical or different and denote hydrogen or a monovalent, SiC-bonded, optionally substituted aliphatic or aromatic hydrocarbon radical, R8 may be identical or different and denote hydrogen or a monovalent, optionally substituted hydrocarbon radical, f is 0, 1, 2, or 3, and g is 0, 1, 2, or 3, preferably 0, 1, or 2, more preferably 0 or 1, with the proviso that the sum of f+g is less than or equal to 3 and at least 50% of the units of the formula (VIII), f is 0 or 1. Silicone resin (E) corresponds to presently claimed component (B).
Stanjek differs from the present claims because it discloses a broader but overlapping content of silicone resins containing units corresponding to formula (II); and does not teach its composition as a floor coating composition, preparing a floor coating from the same, nor a floor coating comprising the same as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768